Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 111a (pg.9/L1), 112a (pg.9/L3), 151 (pg.12/L12) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second area" in lines 2-3 and “the first area” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of compact prosecution the Examiner will assume claim 8 is dependent on claim 2. 
Claim 9 recites the limitation “the wide-surface portion” in line 2. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of compact prosecution the Examiner will assume claim 9 states –the side portion of the electrode assembly and a portion of the first area--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US 2013/0252078 A1).
Regarding claim 1, KIM (‘078) teaches a secondary battery (Abstract) comprising: an electrode assembly (110, [0031]); a case (120); a cap plate (130) coupled with the case ([0041]); and a terminal part (‘terminal portion’ 140,150, [0041]) coupled to the electrode assembly (Fig.1C, 140, 141, 141a-c, ‘electrically connected’, ‘welded’, [0043-0045]) including a region of the terminal part electrically connected to a portion of the electrode assembly (141a), a bent region extending the terminal part (‘second region’, 141b) and a region bent upward from an end part connected to the upper portion of the electrode assembly (141b connected to top portion of 110, see Fig.1c) and extending to towards the outside of the cap plate ( ‘third region’, 141c, [0044], see annotated Image 1 below).
Regarding claim 2, KIM (‘078) teaches the terminal part (140,150) includes a first area (‘first region’, 141a; Fig.1c) coupled to the side portion of the electrode assembly (see Fig.1c), a second area (‘second region’, 141b) attached to the upper portion of the electrode assembly (110, see Fig.1c) and the bent part (141c) bent at the second area (see Fig.1c, see annotated Image 1 below).
Regarding claim 3, KIM (‘078) teaches the first area (141a) is electrically connected to the electrode assembly (110) at a side portion (‘first uncoated portion’, 111a, [0044]).
Regarding claim 4, KIM (‘078) teaches the bent part (141c) is extended and bent from an end part of the second area (see annotated Image 1 below) in a lateral direction (140, see Fig.1c).
Regarding claim 6, KIM (‘078) teaches the terminal part includes a pair of terminal parts (140, 150) which are attached to opposite side portions of the electrode assembly (Fig.1b), different polarities ([0035]).
Regarding claim 7, KIM (‘078) teaches an insulating molding resin (142) between the bent part and a region where the bent part passes through the cap plate (see Fig.1d).

    PNG
    media_image1.png
    907
    769
    media_image1.png
    Greyscale

Image 1: Annotated Figure 1c of KIM et al. (US 2013/0252078 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2012/0237817 A1, as cited in the IDS) in view of KIM et al. (US 2013/0149598 A1) and KIM et al. (US 2013/0252078 A1).
Regarding claim 1, KIM (‘817) teaches a secondary battery (Abstract) comprising: an electrode assembly (110); a case for accommodating the electrode assembly (120); a cape plate coupled to the case (130); and a terminal part (140,150, 140 includes 141,142,143,144,145,146 [0050, 0062]) which is coupled to a side portion of the electrode assembly and is extendedly bend from the side portion to an upper portion of the electrode assembly (See Figs. 1-4, 141,140,141c), wherein the terminal part (140-146 [0050]) includes a bent part (Figs.1-4 display many bending portions of 140, including 141c,141b,141d [0010,0026,0053-0054,0061,0074-0079]) which is bent upward from an end part connected to the upper portion (the terminal part 134 may be integrally formed with 131 ‘the body part’ [0048] or may be coupled to the body part 131 by a separate structure [0048]) of the electrode assembly to protrude out of the cap plate 
KIM (‘817) teaches a terminal part (140) which includes multiple components (140,141,142,143,144,145,146), the terminal part includes the current collector tab (141) and the collecting tab and terminal plate (142) may be electrically connected to each other, this embodiment results in reducing electric resistance, minimizing space the collecting tab occupies in the case and preventing external shock and damage ([0051,0061]). 
KIM (‘817) is silent as to the terminal part/end part connected to the upper portion of the electrode assembly. 
The Examiner notes that KIM (‘817) doesn’t connect the bent portion to the upper portion of the electrode assembly but shows an obvious alternative way to connect the terminal to the electrode assembly accomplishing a successful collecting tab connection with the electrode assembly, protrusion through cap and/or connection with a terminal plate.
KIM (‘598) teaches a case (110), electrode assembly (120), cap plate (160), terminal part (‘current collector’ 130,133,132,131 [0044]), coupled to a side portion of the electrode assembly (133 is coupled to 122 [0044], electrode assembly 120 includes 122 [0040]), bent part (131 ‘body part’, 134 ‘terminal part’), bent part (131) may be formed horizontally on the electrode assembly (110, [0045]), the body part (131) may have a width enough to cover the arranged non-coating portions ([0045]); a safe battery ([0060]).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the terminal part connected to the upper portion of KIM (‘598) in the battery of KIM (‘817) in order to obtain a safe battery.
KIM (‘817) is silent as to the terminal part includes a bent part which is bent upward from an end part connected to the upper portion of the electrode assembly to protrude out of the cap plate.
KIM (‘078) teaches a secondary battery (Abstract) comprising: an electrode assembly (110, [0031]); a case (120); a cap plate (130) coupled with the case ([0041]); and a terminal part (‘terminal portion’ 140,150, [0041]) coupled to the electrode assembly (Fig.1C, 140, 141, 141a-c, ‘electrically connected’, ‘welded’, [0043-0045]) including a region of the terminal part electrically connected to a portion of the electrode assembly (141a), a bent region extending the terminal part (‘second region’, 141b) and a region bent upward from an end part connected to the upper portion of the electrode assembly (141b connected to top portion of 110, see Fig.1c) and extending to towards the outside of the cap plate ( ‘third region’, 141c, [0044], see annotated Image 1 below); a large capacity secondary battery ([0095]).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the terminal part connected to the upper portion of KIM (‘078) in the battery of KIM (‘817) in order to obtain a large capacity secondary battery.
Regarding claim 2, KIM (‘817) teaches the terminal part includes a first area coupled to the side portion of the electrode assembly (parts of 140 and 141 which are coupled to a side of 110; Figs. 1-4; [0051]), a second area (141b, 141c) indirectly connected to the upper portion of 
Regarding claim 3, KIM (‘817) teaches the first area (141, 141a; Figs.1-4) is electrically connected to the electrode assembly at a side portion of the electrode assembly ([0046,0051]).
Regarding claim 4, KIM (‘817) teaches the bent part (141b; Figs.1-4) is extended and bent from an end part of the second area (141c) of the terminal part (141) in a lateral direction in which the second area connected from the first are is extended (bending/extension direction of 141b).
Regarding claim 5, KIM (‘817) teaches the first area and the second area are bend at 90 degrees and connected to each other (141 is bent at 90 degrees where 141a and 141c are connected, Figs 1-4), and the second area and the bent part are bent at 90 degrees (141 is bent at 90 degrees where 141c and 141b are connected and 141b and 141d are connected) in a direction different from the direction in which the first are and the second area are bent (Figs.1-4).
KIM (‘817) is silent as to the first area and the second area are bent and then connected to each other.
KIM (‘598) teaches a case (110), electrode assembly (120), cap plate (160), terminal part (‘current collector’ 130,133,132,131 [0044]), coupled to a side portion of the electrode assembly (133 is coupled to 122 [0044], electrode assembly 120 includes 122 [0040]), bent part (131 ‘body part’, 134 ‘terminal part’), bent part (131) may be formed horizontally on the electrode assembly (110, [0045]); a safe battery ([0060]); a pair of current collectors (130) may be provided to then be connected to the non-coating portions (122), the current collectors (130) may be connected to the electrode assemblies (120) through the non-coating portions (122, [0043]), 
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the connections of KIM (‘598) in the battery of KIM (‘817) in order to obtain a safe battery.
Regarding claim 6, KIM (‘817) teaches the terminal part includes a pair of terminal parts (140,150) attached to opposite side portions of the electrode assembly (140,150,141,151) and have different polarities ([0041]).
Regarding claim 7, KIM (‘817) teaches an insulating resin ([0068-0072]) positioned between the bent part of the terminal part (143,144,144b,144d,145,146 Figs.1-3) and a region where the bent part passes through the cap plate to then upwardly extend (141b,141d).
Regarding claim 9, KIM (‘817) teaches a portion of the first area of the terminal part (141a) and a side portion of the electrode assembly (110) are arranged to face each other (Fig.3a).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2013/0252078 A1) as applied to claims 1-4, 6 and 7 above, and further in view of KIM (US 2012/0237817 A1, as cited in the IDS) and KIM (US 2010/0173193 A1).
Regarding claim 5, KIM (‘078) teaches bending of the first and second areas (141a,141b) and bending of the second are and the bent part in a direction different from the direction in which the first area and the second area are bent (141c, Fig.1c).
 KIM (‘078) is silent as to the fist are and the second area are bent at 90 degrees and connected to each other, and the second area and the bent part are bent at 90 degrees in a direction different from the direction in which the first area and the second area are bent.
KIM (‘817) teaches a secondary battery (Abstract) comprising: an electrode assembly (110); a case for accommodating the electrode assembly (120); a cape plate coupled to the case (130); and a terminal part (140,150, 140 includes 141,142,143,144,145,146 [0050, 0062]) which is coupled to a side portion of the electrode assembly and is extendedly bend from the side portion to an upper portion of the electrode assembly (See Figs. 1-4, 141,140,141c), wherein the terminal part (140-146 [0050]) includes a bent part (Figs.1-4 display many bending portions of 140, including 141c,141b,141d [0010,0026,0053-0054,0061,0074-0079]) which is bent upward from an end part connected to the upper portion (the terminal part 134 may be integrally formed with 131 ‘the body part’ [0048] or may be coupled to the body part 131 by a separate structure [0048]) of the electrode assembly to protrude out of the cap plate (141b is bent upwards from 141c, 141c is bent upwards from 141a, 141d; [0053-0054,0061,0074-0079,0086-0087]); an end part (parts of 141, 141c, 141b) indirectly connected to the upper portion of the electrode assembly (141, 142,143,144,145,146; Fig.2; 146 may closely contact electrode assembly 110, [0064,0077]) and a bend part which is bent upward from the end part (141c,141b,141d). The terminal part includes a first area coupled to the side portion of the electrode assembly (parts of 140 and 141 which are coupled to a side of 110; Figs. 1-4; [0051]), a second area (141b, 141c) indirectly connected to the upper portion of the electrode assembly (Fig.2; 146 may closely contact electrode assembly 110, [0064,0077]), and the bent part bent at the second area (all the bends of 141b,141c,141d). The bent part (141b; Figs.1-4) is extended and bent from an end part of the second area (141c) of the terminal part (141) in a lateral direction in which the second area 
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the bends and bending directions of KIM (‘817) in the battery of KIM (‘078) in order obtain a battery with improved sealing, improved, assembling efficiency, reduced resistance and increased capacity.
KIM (‘078) is silent as to the fist are and the second area are bent at 90 degrees and then connected to each other, and the second area and the bent part are bent at 90 degrees in a direction different from the direction in which the first area and the second area are bent.
KIM (‘193) teaches a secondary battery (Abstract), case (120, Figs.1,2,4,5), lid (124), bending terminals (230), including an electrode assembly (110), positive electrode tab (114) attached to positive electrode plate (111) and variable tab (130); positive electrode tab (114) includes a tab-connecting portion (114a) which is formed by vertically bending an end of the tab (114, [0049]); variable tab (130,230) includes body (131) bending portion (132), bending portion (132,232) tab connecting portion (114a, [0049, 0056]), bending portion (214a, [0063])); the bending portion (132,232) and tab-connecting portion (114a) or bending portion (214a) are welded ([0022,0070]); a secondary battery with an easy adjustability of an electrode tab position ([0003, 0074])
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the configuration and various (physical, electrical, etc.) connections of KIM (‘193) in the battery of KIM (‘078) in order to obtain easy adjustability of electrode tab positions.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2013/0252078 A1) as applied to claims 1-4, 6 and 7 above, and further in view of KIM (US 2012/0237817 A1, as cited in the IDS).
Regarding claim 5, KIM (‘078) teaches bending of the first and second areas (141a,141b) and bending of the second are and the bent part in a direction different from the direction in which the first area and the second area are bent (141c, Fig.1c).
 KIM (‘078) is silent as to the fist are and the second area are bent at 90 degrees and then connected to each other, and the second area and the bent part are bent at 90 degrees in a direction different from the direction in which the first area and the second area are bent.
KIM (‘817) teaches a secondary battery (Abstract) comprising: an electrode assembly (110); a case for accommodating the electrode assembly (120); a cape plate coupled to the case (130); and a terminal part (140,150, 140 includes 141,142,143,144,145,146 [0050, 0062]) which is coupled to a side portion of the electrode assembly and is extendedly bend from the side portion to an upper portion of the electrode assembly (See Figs. 1-4, 141,140,141c), wherein the terminal part (140-146 [0050]) includes a bent part (Figs.1-4 display many bending portions of 140, including 141c,141b,141d [0010,0026,0053-0054,0061,0074-0079]) which is bent upward from an end part connected to the upper portion (the terminal part 134 may be integrally formed with 131 ‘the body part’ [0048] or may be coupled to the body part 131 by a separate structure 
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the bends and bending directions of KIM (‘817) in the battery of KIM (‘078) in order obtain a battery with improved sealing, improved, assembling efficiency, reduced resistance and increased capacity.
Regarding claim 9, KIM (‘078) teaches a side portion of the electrode assembly (111a,110,141a) and the wide-surface portion of the first are (141a) face each other in parallel (Fig.1c)
KIM (‘078) is silent as to directly teaching the wide-surface portion.
KIM (‘817) teaches a portion of the first area of the terminal part (141a) and a side portion of the electrode assembly (110) are arranged to face each other (Fig.3a).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the arrangement of KIM (‘817) in the battery of KIM (‘078) in order obtain a battery with improved sealing, improved, assembling efficiency, reduced resistance and increased capacity.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2013/0252078 A1) as applied to claims 1-4, 6 and 7 above, and further in view of YOO et al. (US 2015/0364731 A1) and KIM (US 2010/0173193 A1).
Regarding claim 8, KIM (‘078) teaches the terminal (141) may be made of aluminum ([0045]).
KIM (‘078) is silent as to the L-shaped configuration.
YOO teaches a battery (100), electrode assembly (110), a case (140) and cap (150) ([0048-0049]), terminal (132 terminal pillar,134,122, Figs.2-4,10) is an L configuration (122,132 ‘terminal pillar’, 122e,132e ‘flange’), 122 may be welded to 121a, 132 and 132e may be welded to 313 (Fig.2, [0068,0057-0058]) second area (131]); 132 may be made of aluminum ([0068-0073]); batteries having large capacity and low internal resistance ([0017]).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the configuration of YOO in the battery of KIM (‘078) in order to obtain a large capacity battery.
KIM (‘078) is silent as to the L and/or bent shape configuration is welded to an end part of the second area so as to be coupled in a direction perpendicular to the direction in which the bent part is bent from.
KIM (‘193) teaches a secondary battery (Abstract) including an electrode assembly (110), positive electrode tab (114) attached to positive electrode plate (111) and variable tab (130); positive electrode tab (114) includes a tab-connecting portion (114a) which is formed by vertically bending an end of the tab (114, [0049]); variable tab (130,230) includes body (131) bending portion (132), bending portion (132,232) tab connecting portion (114a) ([0049]); the bending portion (132,232) and tab-connecting portion (114a) or bending portion (214a) are welded ([0022,0070]); a secondary battery with an easy adjustability of an electrode tab position ([0003, 0074])
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the configuration of KIM (‘193) in the battery of KIM (‘078) in order to obtain easy adjustability of electrode tab positions.

Claim 8 is rejected under 35 U.S.C. 103 as being over KIM (US 2012/0237817 A1, as cited in the IDS) in view of KIM et al. (US 2013/0149598 A1) and KIM et al. (US 2013/0252078 A1) as applied to claims 1-7 and 9 above, and further in view of YOO et al. (US 2015/0364731 A1).
Regarding claim 8, KIM (‘817) teaches the bent part is a metal part ([0055]), L-shaped (Figs.1-4,141c,b,d), and the flexible collecting tab 141 and the terminal plate 142, 142c, 142a are welded ([0051-0055,0065]).
KIM (‘817) is silent as to the L-shaped configuration is welded to an end part of the second area so as to be coupled in a direction perpendicular to the direction in which the bent part is bent from.
YOO teaches a battery (100), electrode assembly (110), a case (140) and cap (150) ([0048-0049]), terminal (132 terminal pillar,134,122, Figs.2-4,10) is an L configuration (122,132 ‘terminal pillar’, 122e,132e ‘flange’), 122 may be welded to 121a, 132 and 132e may be welded to 313 (Fig.2, [0068,0057-0058]) second area (131]); 132 may be made of aluminum ([0068-0073]); batteries having large capacity and low internal resistance ([0017]).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the configuration of YOO in the battery of KIM (‘817) in order to obtain a large capacity battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LEE et al. (US 2012/0270099 A1) teaches ([0037]) the 123a flange maybe fixed to terminal hole 121d by welding, L-shape (123a), 123 may be made of aluminum
KAMBAYAHI et al. (US 2012/0148910 A1) teaches a battery case with bent portions, mount portions (23), lock projections (17) and cover (3).
BYUN et al. (US 2011/0200849 A1) teaches a battery case with bending portions (28) and terminals (21,22) protruding from a cap (Fig. 2).
JANG et al. (US 2016/0248073 A1) teaches a battery case (15), lid (20), bending portions (52,22) protruding through a cap (Fig.2).
KIM (US 2019/0319295 A1) teaches a case (30), lid (40), terminals (52,51) protruding through a lid (Fig.1).
GUEN (US 2012/0058389 A1) teaches a case (140) including terminals (120,130) including bending portions (121,131) and a lid (151).
KIM et al. (US 2012/0107678 A1) teaches a battery case (15) with bending portions (32,22),
LEE et al. (US 2012/0183840 A1) teaches the bending terminals (110,120).
KIM et al. (US 2012/0052341 A1) teaches case (15), lid (20), bending terminals (Fig.1).
KIM et al. (US 2013/0164574 A1) teaches a case (34) with terminals (21,22), bending terminals (26).
TSUTSUMI et al. (US 2012/0189908 A1) teaches a case with a lid and bending terminals (8,8a).
LEE (US 2006/0024578 A1) teaches a secondary battery (Abstract) including an electrode assembly (Abstract), lead connectors (17), (Figs.1-2), case (15) and cap (33).
KIM (US 20060115722 A1) teaches a battery (Title, Figs. 2,5,6) including electrode assembly (10), tab (50) mounted to the uncoated regions (11a,12a), first area (51), second area (52),  cap plate (31), case (14).
KIM et al. (US 2006/0208700 A1) teaches a battery (Abstract) including an electrode assembly (25), cap plate (33), case (14), terminals that seem to be in contact with the electrode assembly (Figs. 1-2).
MOON et al. (US 2011/0183167 A1) teaches a secondary battery (Abstract, Figs. 1-2), cap plate (51), case (40), first area (23,33) welded to portion (11a,12a, [0052]) of the electrode assembly (10), second area (32,22), bent part (31,21).
SONG (US 2014/0302380 A1) teaches a battery (Abstract, Figs. 2-6), electrode assembly (10), case (20), cap (30), cap plate (310), terminal members (320,330) electrically connected to electrode assembly ([0056]), terminal members protrude cap plate (See Figures, [0058]), bends (331a,333a, etc.; Fig.4; [0061]); thickness portion (334c) located parallel to the negative material uncoated portion (12c, [0062).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/SUPHIA QURAISHI/Examiner, Art Unit 1723                                                                                                                                                                                                        
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723